—In an action, inter alia, to enjoin the defendants from, among other things, interfering with access to the plaintiffs’ premises, the plaintiffs appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated March 30, 1998, which denied their motion for a preliminary injunction establishing a buffer zone around the entrances to their premises.
Ordered that the appeal is dismissed, without costs or disbursements, as the order was superseded by an order of the same court dated February 25, 1999, made upon reargument (see, Ambulatory Surgery Ctr. v Helpers of God’s Precious Infants, 275 AD2d 381 [decided herewith]). Mangano, P. J., Sullivan, H. Miller and Feuerstein, JJ., concur.